This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LIDIA GARCIA,

 3          Petitioner-Appellant,

 4          v.                                                                          No. 34,104

 5 JOSE LOPEZ,

 6          Respondent-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Debra Ramirez, District Judge

 9 Carpenter & Associates
10 Joshua Carpenter
11 Albuquerque, NM

12 for Appellant

13 Jose Lopez
14 Albuquerque, NM

15 Pro se Appellee


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4   {2}   Dismissed.

5   {3}   IT IS SO ORDERED.

6

7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 MICHAEL E. VIGIL, Chief Judge


12
13 CYNTHIA A. FRY, Judge




                                           2